Title: [Diary entry: 15 August 1788]
From: Washington, George
To: 

Friday 15th. Thermometer at 67 in the morning—72 at Noon and 70 at Night. Wind though very little of it, at East in the morning about Sun rise, with a small sprinkling of Rain; Abt. Noon a pretty serious shower fell with frequent sprinklings afterwards. Visited the Plantations at the Ferry, Frenchs and Dogue run. At the first—the Plows and Hoes were employed as they were yesterday and the day before, that is the Plows were breaking up the grd. between the Corn and Potatoes—and the Hoes were weeding and drawing dirt to the latter—havg. hilld the Corn. At Frenchs the wet morning prevented working among the grain. All hands therefore went to weeding a yard for the purpose of treading out the Barley & Oats in field No. 2. At Dogue run the 5 plows would have finished throwing a furrow to the Corn & Potatoes by Noon and would begin on the West side of the field to plow up the balks between these two furrows. At Night the Hoes compleated the hilling of the Corn. At Muddy hole—The Hoe people were all in the Corn at the Mansion House. The plows finished crossing the Pease, and breaking up the ground which had been in flax in No. 3.